Ingraham, F., J.
This appeal from an order of Judge Daly, is submitted without any points or brief of either party.
The application is for an order to remove the cause from this court to the United States Circuit Court upon the ground that the action is between citizens of different states. The answer to the application is, that three of the plaintiffs are aliens, and that the statute providing for the removal of a cause from a State Court to the United States Court does not apply to such a case.
After the full examination given by Judge Daly to this question, we do not deem it necessary to add to his opinion anything beyond our concurrence therewith.
For the reasons stated by him in his opinion delivered at special term, we think the order appealed from should be affirmed, with ten dollars costs.